DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III and Species 2 in the reply filed on 10/19/2022 is acknowledged.
Newly submitted claims 36-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process of claim 26 can be practiced by an apparatus which is materially different from the apparatus of claim 36, such as an apparatus in which the conversion assembly does not converts the sheet stock material into a strip of relatively lower density dunnage, and instead converts the sheet stock material into discrete lengths of equal/higher density dunnage.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 26 is objected to because of the following informalities:
“steps of” in line 1 should read “steps of:”.
“materials” in line 7 should read “material”.
Claim 34 is objected to because of the following informality: “a trailing” in line 1 should read “the trailing”.
Claim 35 is objected to because of the following informality: “feeding the” in line 2 should read “feeding of the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Beierlorzer (US 5,755,656) in view of Schaefer et al. (EP 2295355 A2), hereinafter Schaefer.
Regarding claim 26, Beierlorzer discloses a method of making a dunnage product (“cushioning/dunnage product” described throughout the specification of Beierlorzer), comprising the steps of
feeding a first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1) through a dunnage conversion machine (30 in Figures 1 and 2) for conversion into a dunnage product (“cushioning/dunnage product” described throughout the specification of Beierlorzer) at a first rate (the speed at which the sheet stock material of the “spent stock roll” is fed through machine 30) (Col. 5 lines 54-67, Col. 6 lines 45-49); and
splicing a leading end (the “leading ends” described in Col. 6 line 1, collectively) of a second sheet stock material (the sheet stock material of the “next stock roll” described in Col. 6 line 2) to a trailing end (the “trailing ends” described in Col. 5 line 67 – Col. 6 line 3, collectively) of the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1) (Col. 5 line 67 – Col. 6 line 4).
However, Beierlorzer does not disclose: detecting a trailing end of the first sheet stock material; and feeding the first sheet stock material and then the second sheet stock materials through the dunnage conversion machine at a second rate that is less than the first rate for a predetermined time after the detecting step.
Schaefer teaches that it was known to:
feed a first sheet stock material (2 in Figure 1) through a machine (1 in Figure 1) at a first rate (the “speed” described in Paragraph 0027 lines 3-4 of Machine Translation of EP 2295355 A2) (Paragraph 0027 lines 3-4 and Paragraph 0020 of Machine Translation of EP 2295355 A2);
detect (via the top sensor 9 in Figure 1) a trailing end (2a in Figure 2) of the first sheet stock material (2) (Paragraphs 0033 and 0029 of Machine Translation of EP 2295355 A2);
splicing a leading end (3a in Figure 2) of a second sheet stock material (3 in Figure 1) to the trailing end (2a) of the first sheet stock material (2) (Paragraphs 0026, 0029, and 0043 of Machine Translation of EP 2295355 A2); and
feed the first sheet stock material (2) and then the second sheet stock materials (3) through the machine (1) at a second rate (the speed of materials 2 and 3 immediately after they start moving again after being spliced while they are stationary/stopped as described in Paragraph 0028 lines 4-5 of Machine Translation of EP 2295355 A2) that is less than the first rate (the “speed” described in Paragraph 0027 lines 3-4 of Machine Translation of EP 2295355 A2) for a predetermined time after the detecting step (because the speed of materials 2 and 3 immediately after they start moving again after being spliced while they are stationary/stopped is less than the final speed they reach after completing their acceleration, which speed is the “speed” described in Paragraph 0027 lines 3-4 of Machine Translation of EP 2295355 A2) (Paragraph 0028 lines 3-5 and Paragraph 0044 of Machine Translation of EP 2295355 A2);
in order to allow the first sheet stock material (2) to be accurately and automatically spliced to the second sheet stock material (3) in a simple manner with reduced energy consumption and complete lateral overlapping between the first sheet stock material (2) and the second sheet stock material (3) (Paragraphs 0045 and 0006-0012 of Machine Translation of EP 2295355 A2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beierlorzer to incorporate the teachings of Schaefer by: detecting a trailing end of the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1 of Beierlorzer); and feeding the first sheet stock material and then the second sheet stock materials (the sheet stock material of the “next stock roll” described in Col. 6 line 2 of Beierlorzer) through the dunnage conversion machine (30 of Beierlorzer) at a second rate that is less than the first rate for a predetermined time after the detecting step; because doing so would allow the first sheet stock material to be accurately and automatically spliced to the second sheet stock material in a simple manner with reduced energy consumption and complete lateral overlapping between the first sheet stock material and the second sheet stock material.
Regarding claim 27, Beierlorzer in view of Schaefer teaches the step of feeding the second sheet stock material (the sheet stock material of the “next stock roll” described in Col. 6 line 2 of Beierlorzer) through the dunnage conversion machine (30 of Beierlorzer) at the first rate (the speed at which the sheet stock material of the “spent stock roll” of Beierlorzer is fed through machine 30 of Beierlorzer) after the predetermined time (because Schaefer teaches in Paragraph 0044 of Machine Translation of EP 2295355 A2 that second sheet stock material 3 takes the place of first sheet stock material 2 after splicing and the entire process is then repeated, and thus Schaefer implicitly teaches that the second sheet stock material 3 moves at the same rate as the first sheet stock material 2 shortly after splicing).
Regarding claim 33, Beierlorzer in view of Schaefer teaches that splicing the leading end (the “leading ends” described in Col. 6 line 1 of Beierlorzer, collectively) of the second sheet stock material (the sheet stock material of the “next stock roll” described in Col. 6 line 2 of Beierlorzer) to the trailing end (the “trailing ends” described in Col. 5 line 67 – Col. 6 line 3 of Beierlorzer, collectively) of the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1 of Beierlorzer) comprises using a pre-applied adhesive (8 in Figures 1-3 of Schaefer) on the leading end of the second sheet stock material (because Schaefer teaches in Paragraphs 0029, 0026, and 0043 of Machine Translation of EP 2295355 A2 and Figures 1-3 that leading end 3a is spliced to the trailing end 2a using pre-applied adhesive 8 on leading end 3a).
Regarding claim 34, Beierlorzer in view of Schaefer teaches that detecting a trailing end (the “trailing ends” described in Col. 5 line 67 – Col. 6 line 3 of Beierlorzer, collectively) of the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1 of Beierlorzer) is performed by an end-of-web sensor (the top sensor 9 in Figure 1 of Schaefer) (because Schaefer teaches in Paragraphs 0033 and 0029 of Machine Translation of EP 2295355 A2 that the top sensor 9 in Figure 1 of Schaefer detects trailing end 2a of first sheet stock material 2).
Regarding claim 35, Beierlorzer in view of Schaefer teaches that the step of: stopping feeding the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1 of Beierlorzer) through the dunnage conversion machine (30 of Beierlorzer) after detecting the trailing end (the “trailing ends” described in Col. 5 line 67 – Col. 6 line 3 of Beierlorzer, collectively) of the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1 of Beierlorzer) (the Schaefer teaches in Paragraph 0028 lines 3-7 and Paragraph 0033 of Machine Translation of EP 2295355 A2 that first sheet stock material 2 is stopped during splicing after detecting trailing end 2a with sensor 9); and restarting feeding the first sheet stock material (the sheet stock material of the “spent stock roll” described in Col. 6 line 1 of Beierlorzer) through the dunnage conversion machine (30 of Beierlorzer) after splicing the leading end (the “leading ends” described in Col. 6 line 1 of Beierlorzer, collectively) of the second sheet stock material (the sheet stock material of the “next stock roll” described in Col. 6 line 2 of Beierlorzer) to the trailing end of the first sheet stock material (because Schaefer teaches in Paragraph 0044 of Machine Translation of EP 2295355 A2 that feeding of first sheet stock material 2 is restarted after splicing leading end 3a to trailing end 2a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731